Per Curiam.
The State appeals from a judgment of the Court of Claims. The claimant’s proof of value of the land directly taken comprising about 1.226 acres did not warrant an award in excess of $4,060. We find no satisfactory evidence in the record to support an award for indirect damages to that part of claimant’s premises zoned for commercial use upon the theory of deprivation or diminution of its access to Route 9W. In our view the consequential damages to the remainder of claimant’s property zoned for residential use should not exceed $8,100. Judgment modified, on the law and the facts, by reducing the amount awarded to $12,160, with appropriate interest, and, as so modified, affirmed, without costs. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.